Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed April 20, 2022.  Claims 1-18 are pending.

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 9-10, 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (U.S. 2010/0112315).
	Song discloses a laminating film (abstract) comprising a polypropylene monolayer or multi-layer (paragraph 66). Song discloses polyamide (paragraph 45) in the laminating film.  Song discloses a polypropylene or polyester substrate (paragraph 23). Song discloses an amino functional silane was applied on a polyester film (paragraph 66) where the silane can include N-(6 -aminohexyl)aminomethyl-trimethoxysilane, N-(6-aminohexyl)aminopropyl-trimethoxysilane, N-(2-aminoethyl)-11-aminoundecyl-trimethoxysilane, 3-aminopropylmethylbis(trimethylsiloxy)silane, 3-aminopropyldimethylethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltris(methoxyethoxyethoxy)silane, 3-(triethoxysilyl)propylsuccinic anhydride, tris(3-trimethoxysilylpropyl)iso-cyanurate, (3-trimethoxysilylpropyl)diethylene-triamine, methyltrichlorosilane, dimethyldichlorosilane, methyltriethoxysilane, ethyltrichlorosilane, ethyltrimethoxysilane, dimethyldimethoxysilane, methyltriethoxysilane, ethyltriethoxysilane, propyltrimethoxysilane, amino silane hydrochloride, 3-glycidoxypropyl trimethoxysilane and mixtures thereof (paragraph 32) where the aminohexyl component of the
N-(6 -aminohexyl)aminomethyl-trimethoxysilane or N-(6-aminohexyl)aminopropyl-trimethoxysilane, is an alkyl group having at least 6 carbon atoms, as in claims 1, 5-6, 12.
	Concerning claim 2, Song discloses an amino functional silane was applied on a polyester film (paragraph 66).
	Concerning claim 3, Song shows an adhesive coating (10) in Figure 1A:


    PNG
    media_image1.png
    203
    413
    media_image1.png
    Greyscale
.
Concerning claim 4, Song does not appear to disclose the first polymer layer has a non-plasma treated or non-corona treated surface.
	Concerning claim 9, Song discloses a laminating film (abstract) comprising a polypropylene monolayer or multi-layer (paragraph 66). Song discloses a polypropylene or polyester substrate (paragraph 23). Song discloses an amino functional silane was applied on a polyester film (paragraph 66) where the silane can include N-(6 -aminohexyl)aminomethyl-trimethoxysilane, N-(6-aminohexyl)aminopropyl-trimethoxysilane, N-(2-aminoethyl)-11-aminoundecyl-trimethoxysilane, 3-aminopropylmethylbis(trimethylsiloxy)silane, 3-aminopropyldimethylethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltris(methoxyethoxyethoxy)silane, 3-(triethoxysilyl)propylsuccinic anhydride, tris(3-trimethoxysilylpropyl)iso-cyanurate, (3-trimethoxysilylpropyl)diethylene-triamine, methyltrichlorosilane, dimethyldichlorosilane, methyltriethoxysilane, ethyltrichlorosilane, ethyltrimethoxysilane, dimethyldimethoxysilane, methyltriethoxysilane, ethyltriethoxysilane, propyltrimethoxysilane, amino silane hydrochloride, 3-glycidoxypropyl trimethoxysilane and mixtures thereof (paragraph 32).


Because Song discloses a multilayer film with the same materials as claimed, the article of Song will inherently possess the oxygen transmission rate claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Song has the same chemical structure, the properties, including oxygen transmission rate are necessarily present. MPEP 2112.01 II.
Concerning claim 10, because Song discloses a multilayer film with the same materials as claimed, the article of Song will inherently possess the water contact angle claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Song has the same chemical structure, the properties, including water contact angle are necessarily present. MPEP 2112.01 II.


Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 8, 11, 13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (U.S. 2010/0112315).
Song is taken as above.  Song discloses a laminating film (abstract) comprising a polypropylene monolayer or multi-layer (paragraph 66). Song discloses a polypropylene or polyester substrate (paragraph 23). Song discloses an amino functional silane was applied on a polyester film (paragraph 66) where the silane can include N-(6 -aminohexyl)aminomethyl-trimethoxysilane, N-(6-aminohexyl)aminopropyl-trimethoxysilane, N-(2-aminoethyl)-11-aminoundecyl-trimethoxysilane, 3-aminopropylmethylbis(trimethylsiloxy)silane, 3-aminopropyldimethylethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltris(methoxyethoxyethoxy)silane, 3-(triethoxysilyl)propylsuccinic anhydride, tris(3-trimethoxysilylpropyl)iso-cyanurate, (3-trimethoxysilylpropyl)diethylene-triamine, methyltrichlorosilane, dimethyldichlorosilane, methyltriethoxysilane, ethyltrichlorosilane, ethyltrimethoxysilane, dimethyldimethoxysilane, methyltriethoxysilane, ethyltriethoxysilane, propyltrimethoxysilane, amino silane hydrochloride, 3-glycidoxypropyl trimethoxysilane and mixtures thereof (paragraph 32) where the aminohexyl component of the
N-(6 -aminohexyl)aminomethyl-trimethoxysilane or N-(6-aminohexyl)aminopropyl-trimethoxysilane, is an alkyl group having at least 6 carbon atoms
Song does not disclose the thickness as claimed; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 8, 13 and 16-17.
Concerning claim 11, Song discloses a laminating film (abstract) comprising a polypropylene monolayer or multi-layer (paragraph 66) where the multi-layer polypropylene layer(s) can function as the third claimed polymeric layer. 
Concerning claim 14, Song discloses a polyethylene layer (paragraph 23) where the multilayer article can include low density polyethylene (paragraph 51).
Concerning claim 15, Song discloses a laminating film (abstract) comprising a polypropylene monolayer or multi-layer (paragraph 66).  Regarding claim 15, the instant invention includes the preamble language of, “a food-package”. Although the instant preamble has been considered, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). ln the instant case, the preamble merely recites the intended use of a structure, and the body of the claim is able to stand alone; therefore, although the preamble has been considered, the preamble language has not been accorded patentable weight.
	Concerning claim 18, Song discloses substrate(s) comprising polyethylene (paragraph 23).






Claim Objection

6.	Claim 7, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited multilayer film further including a general formula of SiR1R2R3R4…preferably dimethoxymethyloctylsilane.  The closest prior art does not teach or suggest the recited multilayer film further including where the polar polymer in the second polymeric layer is a polyvinyl alcohol (PVOH), ethylvinyl alcohol (EVOH)…or blends thereof.  The closest prior art does not teach or suggest the recited multilayer film further including where the first layer, third layer, or both comprise polyethylene that includes…or blends thereof.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Response to Arguments

7.	The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (U.S. 2008/0023063) and 35 U.S.C. 103(a) as being unpatentable over Hayes et al. (U.S. 2008/0023063) are withdrawn due to the reference not explicitly disclosing a second polymeric layer comprising a blend of a polar polymer and a silicon containing material comprising a silane having at least one alkyl group having at least 6 carbon atoms.  

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781